Citation Nr: 0639369	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether appellant meets the basic eligibility requisites for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from June 3rd to July 10th, 
1974.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

A June 2005 Travel Board hearing was held before the 
undersigned and a transcript of that proceeding is of record.

The Board notes that the veteran has not submitted a 
substantive appeal (VA form 9) following the March 2006 
Statement of the Case as to a service connection claim for 
post-traumatic stress disorder (PTSD).  Therefore, the appeal 
regarding this issue has not been perfected and is not before 
the Board.  

This matter was previously before the Board in October 2005 
and was remanded as being inextricably intertwined with the 
issue of entitlement to service connection for the feet, 
which had yet to be adjudicated by the RO.  In April 2006, 
the RO issued a rating decision that denied service 
connection for a bilateral foot condition.  Thus, the issue 
on the title page is now ready for appellate consideration.


FINDINGS OF FACT

1.  The appellant had active service from June 3, 1974, to 
July 10, 1974, a period of less than 90 days.  

2.  The appellant was discharged due to a congenital 
disability that was not service-connected or aggravated by 
active service.




CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  The VCAA 
does not affect matters on appeal, however, when the issue is 
limited to statutory interpretation, as is the case here.  
Mason v. Principi, 16 Vet. App. 129 (2002) (finding that the 
veteran did not serve on active duty during a period of war 
and was not eligible for nonservice-connected pension 
benefits; because the law as mandated by statute, and not the 
evidence, is dispositive of the claim; the VCAA is not 
applicable).  The Board adds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2006).  The veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and presented testimony at a personal hearing.

Legal criteria 

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The provisions of 38 C.F.R. § 3.3 
(2006), in pertinent part, state that pension for veterans is 
a benefit payable by the VA to veterans of a period of war 
because of nonservice-connected disability or age.  

The period of war for the Vietnam Era, the applicable period 
for appellant's active service in 1974, is the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period, and the period 
beginning on August 5, 1964, and ending on May 7, 1975, 
inclusive, in all other cases.  38 C.F.R. § 3.2(f).  

Basic entitlement exists if a veteran (i) served in the 
active military, naval, or air service for 90 days or more 
during a period of war (38 U.S.C.A. § 1521(j)); (ii) served 
in the active military, naval, or air service during a period 
of war and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability (38 U.S.C.A. § 1521 (j)); (iii) 
served in the active military, naval or air service for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C.A. § 1521(j)); or 
(iv) served in the active military, naval, or air service of 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C.A. § 1521(j)); and (v) is permanently and totally 
disabled from nonservice-connected disability not due to the 
veteran's own willful misconduct; and (vi) meets the net 
worth requirements under § 3.274 and does not have an annual 
income in excess of the applicable maximum annual pension 
rate specified in § 3.23.  38 C.F.R. § 3.3(a)(2)(v) and (vi).

Analysis

The record reveals that appellant entered service on June 3, 
1974 and was discharged approximately one month later on July 
10th, after receiving a military Medical Board determination 
that she had congenital pes cavus deformity with bilateral 
metatarsalgia which existed prior to entry into active duty, 
was not aggravated by active duty, and disqualified her for 
service retention.  While this service took place during a 
period of war, it falls well short of the 90 days of active 
duty required to become eligible for nonservice-connected 
benefits.  

Still, a veteran with less than 90 days of service may be 
eligible for nonservice-connected disability pension if she 
was released from such service for a service-connected 
disability or at the time of separation from service had a 
service-connected disability, which would have warranted a 
discharge for disability.  The Board finds that the record, 
however, does not demonstrate that the appellant was 
discharged or released from service prior to the 90-day 
period because of a service-connected disability, or that she 
had a service-connected disability at the time of discharge 
that would have warranted a discharge for disability or that 
is currently adjudicated as service connected.  

In the instant case, service medical records include a report 
of the appellant's clinical enlistment examination, dated on 
May 14, 1974.  The report did not reveal any abnormalities of 
the appellant's feet.  A July 1, 1974 service medical record 
notes that the appellant needed arch supports in her shoes 
and she was referred to the podiatry clinic.  On July 2, 
1974, the appellant underwent a clinical evaluation.  An 
abnormality of the feet was noted.  The examination report 
stated that the appellant has a "pes cavus deformity, 
congenital, with metatarsalgia, bilateral, symptomatic.  
EPTS."  EPTS is an abbreviation for "existed prior to 
service."  The accompanying narrative summary indicates that 
the appellant was evaluated for painful feet after reporting 
that she could not undergo the rigors of basic training.  The 
Medical Board, in a unanimous determination, found that the 
appellant had a congenital pes cavus deformity with bilateral 
metatarsalgia which existed prior to entry into active duty, 
was not aggravated by active duty, and disqualified her for 
service retention.  

In March 2006, the appellant underwent a VA examination 
regarding her feet.  Upon reviewing the claims folder and 
examining the appellant, the examiner opined that her pes 
cavus condition is congenital and not incurred or permanently 
aggravated by her active service.  In this regard, the Board 
notes that congenital or development defects are not diseases 
or injuries for which service connection may be granted.  38 
C.F.R. § 3.303(c).  The examiner further observed that the 
appellant had few problems with her feet from 1974 until 
1997.  The Board also observes that the appellant has not 
offered any evidence to the contrary.  Finally, as noted 
above, service connection was denied for bilateral foot 
disability by a rating decision in April 2006.  

In consideration of the foregoing, the Board finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits.  The Board also 
finds that the evidence fails to show that the veteran was 
discharged with any disability that was, or might have been, 
service-connected.  Therefore, her claim for entitlement to 
nonservice-connected disability pension benefits lacks legal 
merit and the claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


